 Case 1:20-cv-00258-TSK Document 13 Filed 04/28/21 Page 1 of 5 PageID #: 45



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               CLARKSBURG

FREDERICK BANKS, and
ISSAM HUSSEIN ABU-GOSH

           Petitioners,

v.                                         Civ. Action No. 1:20-CV-258
                                                      (Kleeh)

WARDEN S. MA’AT, FCI Oakdale,
WARDEN ANTONELLI, USP Hazelton,
FPC Hazelton, FEDERAL BUREAU OF
PRISONS, UNIT MANAGER MCCLOUGH (Oakdale),
TRUST FUND SUPERVISOR,
DR. SHELLY POWER, and
PSYCHOLOGY,

           Respondents.


       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 6]
               AND OVERRULING OBJECTION [ECF NO. 11]

     On November 16, 2020, the pro se Petitioner, Frederick Banks

(“Petitioner”), filed a Petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2241 (the “Petition”). [ECF No. 1]. He filed the

Petition on his own behalf and purportedly on behalf of another

inmate, by the name of Issam Hussein Abu-Gosh. Id. The Petition

raises both § 2241 and civil rights claims. Id.

     Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi for initial review. On November 20, 2020, the Magistrate Judge

entered   a   Report   and   Recommendation     (“R&R”)    [ECF   No.   6],

recommending that the Court transfer the petition for writ of
 Case 1:20-cv-00258-TSK Document 13 Filed 04/28/21 Page 2 of 5 PageID #: 46
        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 6]
                AND OVERRULING OBJECTION [ECF NO. 11]

habeas corpus under 28 U.S.C. § 2241(a) to the Western District of

Louisiana, this district in which the petitioner is currently

incarcerated, for all further proceedings. [ECF No. 6].

       The R&R also informed the parties regarding their right to

file specific written objections to the magistrate judge’s report

and recommendation. Under Local Rule 12 of the Local Rules of

Prisoner Litigation Procedure of the Northern District of West

Virginia,      “[a]ny      party    may    object    to   a   magistrate    judge’s

recommended disposition by filing and serving written objections

within fourteen (14) calendar days after being served with a copy

of the magistrate judge’s recommended disposition.” LR PL P 12.

Therefore, parties had fourteen (14) calendar days from the date

of   service    of   the    R&R    to     file   “specific    written   objections,

identifying the portions of the Report and Recommendation to which

objection is made, and the basis of such objection.” The R&R

further     warned      them      that    the    “[f]ailure     to   file   written

objections . . . shall constitute a waiver of de novo review by

the District Court and a waiver of appellate review by the Circuit

Court of Appeals.” The docket reflects that Petitioner accepted

service of the R&R on November 27, 2020. [ECF No. 10]. Petitioner

timely filed objections to the R&R on December 7, 2020. [ECF No.

11].

       When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

                                             2
 Case 1:20-cv-00258-TSK Document 13 Filed 04/28/21 Page 3 of 5 PageID #: 47
       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 6]
               AND OVERRULING OBJECTION [ECF NO. 11]

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without      explanation,      any      of        the     magistrate     judge’s

recommendations” to which there are no objections. Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

      Petitioner filed a three (3) page document from which the

Court gathers one objection to the Magistrate Judge’s R&R. [ECF

No.   11].     Petitioner     objects        to    the    Magistrate     Judge’s

recommendation that some of his claims may be brought in a Bivens

action, and others in the habeas corpus petition. This objection

warrants a de novo review by this Court.

      The Court finds that Petitioner’s objection is unfounded. As

the Magistrate Judge made clear, challenges of the conditions of

a prisoner’s confinement or a violation of an inmate’s civil rights

are not claims which can be brought in a habeas corpus petition.

See Preiser v. Rodriguez, 411 U.S. 475, 499-500 (federal habeas

relief extends to prisoners challenging the fact or duration of

imprisonment    and   §     1983   actions        apply   to   inmates   making

constitutional challenges to conditions of confinement); see also

Lee v. Winston, 717 F.2d 888 (4th Cir. 1983). To pursue the civil

rights claims raised in this petition, the Petitioner must file a

                                      3
 Case 1:20-cv-00258-TSK Document 13 Filed 04/28/21 Page 4 of 5 PageID #: 48
       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 6]
               AND OVERRULING OBJECTION [ECF NO. 11]

Bivens civil rights lawsuit governed by 28 U.S.C. § 1331 and pay

the $350.00 filing fee.

     While Petitioner argues in his objection that he in fact can

raise the civil rights claims in the instant habeas petition, this

assertion is unsupported. From what the Court can glean from the

petition,    Petitioner     is    not   challenging   the     legality   of    his

custody, and does not seek the immediate or speedier release from

imprisonment. Rather, Petitioner is challenging the conditions of

confinement (i.e. unlawful confinement in quarantine or the SHU,

illegal withholding of property, and prison cell conditions). Such

challenges   are   claims    of    violations   of    civil    rights    and   are

appropriate claims to raise in a Bivens complaint.

     Therefore, upon careful review, the Court ADOPTS the R&R [ECF

No. 6]. Petitioner’s objection is OVERRULED. [ECF No. 11]. The

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 is

hereby TRANSFERRED to the Western District of Louisiana for all

further proceedings. See 28 U.S.C. § 1404(a) (“For the convenience

of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or

division where it might have been brought.”); see also 28 U.S.C.

§ 1406(a) (“The district court of a district in which is filed a

case laying venue in the wrong division or district shall dismiss,

or if in the interest of justice, transfer such case to any

district or division in which it could have been brought.”).

                                         4
 Case 1:20-cv-00258-TSK Document 13 Filed 04/28/21 Page 5 of 5 PageID #: 49
       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 6]
               AND OVERRULING OBJECTION [ECF NO. 11]

     The Petition is DISMISSED and STRICKEN from the docket as to

Petitioner Abu-Ghosh, because it states no § 2241 claims on Abu-

Ghosh’s behalf, only on Petitioner Banks’ behalf. Petitioner’s

motion to proceed as pauper is DENIED AS MOOT. [ECF No. 2].

Finally, Petitioner’s motion to dismiss Dr. Shelly Power as a party

to the action is GRANTED. [ECF No. 12].

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record via electronic means and to the pro se Petitioner

via certified mail, return receipt requested.

     DATED: April 27, 2021


                                         /s/ Thomas S. Kleeh
                                         THOMAS S. KLEEH
                                         UNITED STATES DISTRICT JUDGE




                                     5
